Wait, J.
These exceptions cannot be sustained. No question of law which did not arise at the trial was presented by the motion for a new trial. The decision upon that motion was within the discretion of the trial judge. Nothing appears to show an abuse of discretion. Commonwealth v. Teregno, 234 Mass. 56, 60.
The bill of exceptions fails to show that any objection was made to the questions asked of the witnesses. It was too late to object and to move to strike out after responsive answers had been given. Commonwealth v. Johnson, 199 Mass. 55, 60, 61. See Wigmore, Ev., § 18, and cases cited.
Nothing appears to show that counsel for the defendant was surprised by the answers, or misled by the questions.

Exceptions overruled.